                   Case 20-11558-KBO              Doc 1733   Filed 02/26/21        Page 1 of 3



                                       UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                         §
In re:                                                   § Chapter 11
                                                         §
24 HOUR FITNESS WORLDWIDE, INC., et al.,1                § Case No. 20-11558 (KBO)
          Reorganized Debtors.                           §
                                                         § Jointly Administered
                                                         §


                                              CERTIFICATE OF SERVICE

           I, Melissa Membrino, depose and say that I am employed by Stretto.

        On February 25, 2021, at my direction and under my supervision, employees of Stretto caused the
following documents to be served via overnight mail on the service list attached hereto as Exhibit A:

          REQUEST OF MGP XI-GPI LAUREL PLAZA, LLC FOR ALLOWANCE AND
           PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM AGAINST 24 HOUR FITNESS
           USA, INC.

          Exhibit 1 (Amended Proof of Claim)

        On February 26, 2021, at my direction and under my supervision, employees of Stretto caused the
following documents to be served via overnight mail on Ropes & Gray, Attn: Ryan Dahl, Cristine
Schwartzman & Lindsay Lersner at 1211 Avenue of the Americas, New York, NY 10036:

          REQUEST OF MGP XI-GPI LAUREL PLAZA, LLC FOR ALLOWANCE AND
           PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM AGAINST 24 HOUR FITNESS
           USA, INC.

          Exhibit 1 (Amended Proof of Claim)


Dated: February 26, 2021                                                   /s/ Melissa Membrino
                                                                         Melissa Membrino
                                                                         STRETTO
                                                                         410 Exchange, Suite 100
                                                                         Irvine, CA 92602
                                                                         Telephone: 714-716-1849



___________________________________________
1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
federal tax identification number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide,
Inc. (5690); 24 Hour Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness
Holdings LLC (8902); 24 San Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT
Holdings LLC (3064); RS FIT CA LLC (7007); and RS FIT NW LLC (9372). The Reorganized Debtors’ corporate
headquarters and service address is 24 Hour Fitness USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
Case 20-11558-KBO   Doc 1733   Filed 02/26/21   Page 2 of 3




                    Exhibit A
                                                   Case 20-11558-KBO              Doc 1733       Filed 02/26/21        Page 3 of 3

                                                                                      Exhibit A
                                                                               Served Via Overnight Mail

                   arial                           Attention                    Address 1                  Address 2                   Address 3                     City     State    Zip
24 Hour Fitness Claims Processing Center   c/o Prime Clerk LLC         850 3rd Avenue Suite 412                                                                  Brooklyn     NY      11232
24 Hour Fitness USA Inc                                                1265 Laurel Tree Lane                                                                     Carlsbad     CA      92011
24 Hour Fitness Worldwide Inc              Attn Dean Myatt             12647 Alcosta Blvd Suite 500                                                              San Ramon    CA      94583
Office of the United States Trustee        Linda J Casey               844 King Street              Suite 2207                                                   Wilmington   DE      19801
Pachulski Stang Ziehl & Jones LLP          Laura Davis Jones (No 2436) Timothy P Cairns (No 4228) Peter J. Keane (No. 5503) 919 North Market Street 17th Floor   Wilmington   DE      19801
Weil Gotshal & Manges LLP                  Ray C Schrock PC            Kevin Bostel                 Kyle R Satterfield      1211 Avenue of the Americas          New York     NY      10036




In re: 24 HOUR FITNESS WORLDWIDE, INC., et al
Case No. 20-11558 (KBO)                                                                                                                                                       Page 1 of 1
